DETAILED CORRESPONDENCE                                                                                                                                                                                                                                                                                                                                                                                  
This Office action is in response to the application filed 04/26/2021, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	At the time of examination, no IDS submission was found for the instant application. Accordingly, there is no information disclosure statement for the Examiner to consider.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to list/illustrate the “examples of attachments” under the attachment category as described in the specification. In other words, there are no example listed because the labeling is absent.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chitty et al, US 2017/0089044 hereinafter “Chitty”.

As per claim 1. Chitty teaches a method for identifying operation events of a heavy-duty vehicle, the method comprising: 
storing a plurality of patterns representing the operation events of the heavy-duty vehicle in a memory (para. 9 along with 15 teaches a memory processing real-time strain data of one or more measures of actual accumulated damage and/or actual instantaneous stress. While at least para. 111 continues the teaching the plurality of patterns representing the operation events of the heavy-duty vehicle); 
affixing a first heavy-duty interactive (HDi) monitor to the heavy-duty vehicle (para. 88 infers that the at least one of the taught sensors are located on the excavator/ heavy-duty vehicle);
affixing a second HDi to a work tool and installing the work tool on the heavy-duty vehicle (para. 20 along with 55 teaches a strain gauge affixed to the working tool while para. 54 teaches that the working tool is attached to the heavy-duty vehicle); 
operating the heavy-duty vehicle and the work tool over time (Chitty: para. 76 teaches digging cycle of the of the vehicle and tool while at least para. 77-79 calculates the working cycle over a period of time); 
collecting sensor data with the first HDi monitor and the second HDi monitor as the heavy-duty vehicle and the work tool are operated (Chitty: see at least para. 70 along with 111 teaches collecting senor data as raw data from the critically located sensors); 
identifying a heavy-duty vehicle operation event by comparing the sensor data with the plurality of patterns stored in the memory (Chitty: para. 76 teaches storing events in memory); and 
associating the work tool with the heavy-duty vehicle based on a comparison of the sensor data from the first HDi monitor and the sensor data from the second HDi monitor (Chitty: para. 73 teaches associating sensor data with the strain location which are located on the tool and the vehicle has mentioned while para. 12 along with 16 teaches comparison of the sensor data).

As per claim 2. Chitty teaches the method of claim 1 and further teaches, wherein the sensor data includes vibration data, and the method further comprises analyzing the vibration data to track wear associated with a wear part of the heavy-duty vehicle (Chitty: para. 124-125 along with 148 which teaching on vibration and para. 15 along 70 teaches analyzing the raw data. Taken together the following citation reads on this limitation).

As per claim 3. Chitty teaches the method of claim 1 and further teaches, further comprising: 
associating an operator with at least one of the heavy-duty vehicle and the work tool (para. 85 teaches operator ID associated to the working machine with a working tool attached); 
monitoring wear of the work tool or a wear part on the heavy-duty vehicle based on the sensor data (see at least para. 85 along with 124-125); and 
attributing the wear to the associated operator (see at least para. 124 which teaches indicates to the operator of specific threshold based on quantifiable damage/wear).

As per claim 4. Chitty teaches the method of claim 1 and teaches, further comprising limiting a functionality of the heavy- duty vehicle based on identification of an operator that is operating the heavy-duty vehicle (see at least para. 17 where the driver of the truck is advised to reduce the speed by a specific amount).

As per claim 5. Chitty teaches the method of claim 1 and further teaches, wherein the sensor data includes acceleration data (see at least para. 98 that the strain gauges utilizing speed and acceleration data).

As per claim 6. Chitty teaches the method of claim 1 and further teaches, wherein the heavy-duty vehicle operation event includes at least one of digging with the work tool attached to the heavy-duty vehicle, moving the heavy- duty vehicle, and turning a turret of the heavy-duty vehicle (see at least: para. 18—teaches a pivotable mast event, para. 76—teaches a digging cycle event, para. 98—teaches driving/moving the heavy-duty vehicle and  FIG. 1 illustrates a work tool attached to the heavy-duty vehicle).

As per claim 7. Chitty teaches the method of claim 1 and further teaches, further comprising identifying a shock event based on the sensor data (see at least para. 124-125 which teach vibration event/shock event).

As per claim 8. Chitty teaches the method of claim 1 and further teaches,, further comprising: 
affixing a plurality of HDi monitors to a fleet of heavy-duty vehicles (Chitty: para. 20 along with 55 teaches a strain gauge affixed to the working tool while para. 54 teaches that the working tool that is attached to the heavy-duty vehicle and para. 76 teach fleet management. Thus, taken together the cited section reads on this limitation); 
collecting sensor data for the fleet of heavy-duty vehicles (Chitty: see at least para. 76); and 
tracking location and wear data of the fleet of heavy-duty vehicles using the sensor data for the fleet of heavy-duty vehicles (see at para. 108 teaches uses the GPS to monitored/track the truck while para. 76 teaches a fleet management system to provide cumulative damage per truck load cycle).

As per claim 10. Chitty teaches the method of claim 1 and further teaches, further comprising affixing additional sensors on at least one of an oil filter, a wear surface, and a filter system (Chitty: taken together the following citation reads on this limitation were 76 and 104—teaches filtering and filters while para. 131 and 137 teaches the critical location of the sensor as illustrated in see FIG. 3 which reads on this limitation.).

A per claim 11. Chitty teaches a heavy-duty interactive (HDi) system comprising: 
a heavy-duty vehicle (illustrated in FIG. 1); 
a work tool installed on the heavy-duty vehicle (illustrated in FIG. 1);
a memory that stores a plurality of patterns representing operation events for the heavy-duty vehicle (para. 9 along with 15 teaches a memory processing real-time strain data of one or more measures of actual accumulated damage and/or actual instantaneous stress. While at least para. 111 continues the teaching the plurality of patterns representing the operation events of the heavy-duty vehicle); 
a first sensor affixed to the heavy-duty vehicle that collects first sensor data as the heavy-duty vehicle is operated (para. 88 infers that the at least one of the taught sensors are located on the excavator/ heavy-duty vehicle); 
a second sensor affixed to the work tool that collects second sensor data as the work tool is operated (para. 20 along with 55 teaches a strain gauge affixed to the working tool while para. 54 teaches that the working tool is attached to the heavy-duty vehicle); and 
a controller (43) operatively coupled to the first sensor, the second sensor, and the memory, the controller (43) being configured to identify a heavy-duty vehicle operation event by comparing at least one of the first sensor data and the second sensor data with the plurality of patterns in the memory, and associate the work tool with the heavy-duty vehicle based on a comparison of the first sensor data and the second sensor data (Chitty: see at least para. 70 along with 111 teaches collecting senor data as raw data from the critically located sensors, para. 76 teaches digging cycle of the of the vehicle and tool while at least para. 77-79 calculates the working cycle over a period of time, para. 73 teaches associating sensor data with the strain location which are located on the tool and the vehicle has mentioned while para. 12 along with 16 teaches comparison of the sensor data.).
A per claim 12. Chitty teaches the HDi system of claim 11 and further teaches, wherein the first sensor data includes vibration data, and the controller (43) is further configured to analyze the vibration data to track wear associated with a wear part of the heavy-duty vehicle (Chitty: para. 124-125 along with 148 which teaching on vibration and para. 15 along 70 teaches analyzing the raw data. Taken together the following citation reads on this limitation).

As per claim 13. Chitty teaches the HDi system of claim 11 and further teaches, wherein the controller (43) is further configured to provide vehicle operator coaching information to a user related to the heavy-duty vehicle operation event based on identifying the heavy-duty vehicle operation event (see at least para. 25 along with 56 and 85 which teaches providing guidance/assistance to the operators).

As per claim 14. Chitty teaches the HDi system of claim 11 and further teaches, wherein the controller (43) is further configured to calculate an operator rating based on at least one of the first sensor data and the second sensor data (para. 68 teaches the operating state of the excavator).

As per claim 15. Chitty teaches the HDi system of claim 11 and further teaches, wherein the controller (43)  is further configured to associate an operator with at least one of the heavy-duty vehicle and the work tool (para. 85 teaches operator ID associated to the working machine with a working tool attached), and monitor wear of the work tool based on the second sensor data (see at least para. 85 along with 124-125).

As per claim 16. Chitty teaches the HDi system of claim 15 and further teaches, wherein the controller (43) is further configured to limit a vehicle functionality based on an operator profile corresponding to a specific operator (see at least para. 17 where the driver of the truck is advised to reduce the speed by a specific amount).

As per claim 17. Chitty teaches the HDi system of claim 14 and further teaches, wherein the first sensor data includes acceleration data (Chitty: see at least para. 98 that the strain gauges utilizing speed and acceleration data).

As per claim 18. Chitty teaches the HDi system of claim 14 and further teaches, wherein the controller (43) is further configured to identify a shock event based on at least one of the first sensor data and the second sensor data (see at least para. 124-125 which teach vibration event/shock event).

As per claim 19. Chitty teaches the HDi system of claim 14 and teaches, further comprising a plurality of HDi monitors affixed to a fleet of heavy-duty vehicles the controller (43) being further configured to collect sensor data for the fleet of heavy-duty vehicles (Chitty: para. 20 along with 55 teaches a strain gauge affixed to the working tool while para. 54 teaches that the working tool that is attached to the heavy-duty vehicle and para. 76 teach fleet management. Thus, taken together the cited section reads on this limitation), and 
track wear data of the fleet of heavy-duty vehicles using the sensor data for the fleet of heavy-duty vehicles (see at para. 108 teaches uses the GPS to monitored/track the truck while para. 76 teaches a fleet management system to provide cumulative damage per truck load cycle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chitty in view of Mazzarella et al, US 9,654,200 hereinafter “Mazzarella”.

As per claim 9. Chitty teaches the method of claim 1 and further teaches in para. 58 wireless communication of data; however, Chitty does not teach a social mesh network via an advertising mode. Yet, Mazzarella teaches further comprising communicating the sensor data via a social mesh network via an advertising mode (Mazzarella at least teaches a mesh network among portable wireless communication devices via a radio signal (e.g. advertising mode) this limitation is taught in at least col. 5, ln. 25-60 along with col. 10, lns. 17-39 and col. 25, lns. 35-67).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Mazzarella with the invention Chitty because such combination would provide communication among subset of members in a dynamic wireless network. (see col. 11, lns. 43-65, Mazzarella).

As per claim 20. Claim 20 is the system claim that performs the method of claim 9; therefore, claim 20 is rejected under the same rationale of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peng, Wei, et al. “A privacy-preserving social-aware incentive system for word-of-mouth advertisement dissemination on smart mobile devices.” 2012 9th Annual IEEE Communications Society Conference on Sensor, Mesh and Ad Hoc Communications and Networks (SECON). IEEE, 2012.—Teach an advertising model in social mesh network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661